ORDER
PER CURIAM.
Defendant appeals from a judgment finding him guilty of possession of a controlled substance, section 195.202 RSMo 2000, in a court tried case. The trial court sentenced him to two years’ imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).